178 F.2d 923
Milton Roe SABIN et al.v.The MIDLAND SAVINGS & LOAN COMPANY.
No. 3992.
United States Court of AppealsTenth Circuit.
Jan. 5, 1950.

Appeal from the United States District Court for the Northern District of Oklahoma.
H. B. King, Oklahoma City, Okl., for appellants.
Donald M. Lesher, Denver, Colo., and Hunt & Eagleton, Tulsa, Okl., for appellee.
Before PHILLIPS, Chief Judge, and BRATTON and PICKETT, Circuit Judges.
PER CURIAM.


1
Appeal dismissed January 5, 1950, on motion of appellee.